Title: From George Washington to James Ross, 1 October 1798
From: Washington, George
To: Ross, James



Dear Sir,
Mount Vernon 1st Oct. 1798

You will perceive by the enclosed letters, left open for your perusal, the delinquency of Colo. Shreve, and my determination to

enforce payment of the Instalment of his judgment Bond, the 1st of June last.
Whether, as the Bond was deposited in the Bank of Pennsylvania for collection, it rests with me to draw it from thence for the purpose of putting it in Suit—or for them to order it—your better judgment & knowledge of the practice will decide—and you will act accordingly.
My object is to enforce paymt as soon as the usual course of things will admit—1st because I am in real want of the money—and 2d because I believe there is no other certain dependence to obtain it—for Shreve, from first to last has done little else but trifle, both with himself and me. With very sincere esteem and regard I am—Dear Sir Your Most Obedt and Obliged Hble Servant

Go: Washington

